DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 2/12/21 after final rejection of 8/14/20.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/21 has been entered.
 The Office action on currently pending claims 1-9 and 12-22 follows.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 22, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
Claim 14 recites the limitation “said insertion window around said first hinge pin”.  There is insufficient antecedent basis for this limitation in the claim, since the parent claim 1 has positively set forth “an insertion window in said first shaped body”.
Claim 22 recites the limitation “said fixing plate” (last line), which lacks proper antecedent basis. It’s not clear which particular “fixing plate” the claim is referring to (i.e., to the “first fixing plate”, “second fixing plate”, etc.).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-21, are rejected under 35 U.S.C. 103 as being unpatentable over US/4, 873, 745 to Ramsauer (of record) taken alone. 
hollow in the bearing bolt 26 corresponding to the radius of the locking screw tip”. As can be seen e.g., on Fig. 2, 15, 18 the locking screw tip is tapered, and therefore, said “hollow” also must be tapered in order correspond to said locking screw tip), wherein said head is enlarged (at least in relation to the annular groove (28) and to the hollow).
However, Ramsauer did not specifically disclose that said head is enlarged relative to said cylindrical body.
It would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have constructed said head in Ramsauer to be enlarged relative to said cylindrical body, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The benefit would be elimination of the groove (28) and securing ring (29) at one of the ends of the hinge pin (26), since the enlarged head would provide securing and stopping function that the groove and securing ring provided. The elimination of the groove and securing ring at one of the ends would reduce number of components, and subsequently, production costs of the device.
Regarding claim 2, Ramsauer disclosed that said frame hinge (24) is substantially C shaped with a cut-out portion between said first (32) and second (34) hinge wing, (Fig. 1).
Regarding claim 3, Ramsauer disclosed that said first (38) and second (38) seats of said first (32) and second (34) hinge wings are first and second through-holes respectively formed in said first (32) and second (34) hinge wing (the holes (38) accepting the pin (26, 29)).
Regarding claims 4 and 17, Ramsauer disclosed that said first (38) and second (38) seats 
Examiner’s Note: the limitations of claims 4 and 17, are directed to method of making of the device, and though they have been met by the device of Ramsauer, they do not have any significant patentable weight, since it has been held that even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product claimed and not of the recited process steps which must be established. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). It should also be noted that a “[p]roduct-by process claim, although reciting subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976). The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965). 
Regarding claims 5 and 18, Ramsauer disclosed that said frame hinge (24) comprises first fixing means (126) positioned on said first fixing plate (124) and connecting said frame hinge (24) to the frame (14) of said electrical cabinet (Fig. 1, 23).
Regarding claims 6 and 19, Ramsauer disclosed that said third hinge wing (18, 80) of 
Regarding claims 7 and 8, Ramsauer disclosed that said third seat is a third through hole formed in said third hinge wing (18, 80) and formed in the terminal end of said third hinge wing (Fig. 2, the “third seat” / “through hole” accepting member (52)).
Regarding claim 9, Ramsauer disclosed that said door hinge (16) comprises second fixing means (45) positioned on said second fixing plate (49) and connecting said door hinge (16) to the door (12, 22) of said electrical cabinet (Fig. 15, 18).
Regarding claim 12, Ramsauer disclosed that said first blocking means (52) are at least partially positioned in the tapered portion of the substantially cylindrical body of said first hinge pin (26) (see col. 5, ll. 44-47: “If required, the support surface of the locking screw can be increased by means of a hollow in the bearing bolt 26 corresponding to the radius of the locking screw tip”. As can be seen e.g., on Fig. 2, 15, 18 the locking screw tip is tapered, and therefore, said “hollow” also must be tapered in order correspond to said locking screw tip).
Regarding claim 13, Ramsauer disclosed that said first blocking means (52, 118) comprises a socket set screw (52) and in that said third seat is a threaded third through hole (64) formed in said third hinge wing (18, 80), (Fig. 2, 15, 16).
Regarding claim 14, as best understood, Ramsauer disclosed that said first blocking means comprises a second hinge pin (118) and a spring (122) positioned in said third hinge wing (Fig. 21).
Regarding claim 16, Ramsauer disclosed that said first and second seats (38) of said first and second hinge wings (32, 34) are first and second through-holes (38) respectively formed in said first and second hinge wing (32, 34), (Fig. 1, 4, the “through holes” accepting the first pin 
Regarding claim 21, Ramsauer disclosed a tip protruding from said second fixing plate (49) that protrudes onto an edge (22) of said door (12) for grounded engagement with said door (Fig. 18 clearly shows the edge (22) of the door (12) being interconnected with the tip of (49) by a bolt (45), thus rendering them to be metallically interconnected and inherently in grounded engagement).
Regarding claims 15, 20, and 22, as best understood, Ramsauer disclosed that said third hinge wing (18, 80) of said door hinge has a terminal end (80) substantially parallel to said second fixing plate (49), (Fig. 1, 18), and said third seat is a third through hole formed in said terminal end of said third hinge wing (Fig. 2, the “third seat” / “through hole” accepting member (52)), wherein that said door hinge (16) is provided with a fourth seat (78) aligned with said third seat in a direction substantially perpendicular to said first hinge pin (26) and housing a terminal end (54) of said first blocking means (52), (Fig. 2, 15, 16) and said tip protrudes from said fixing plate (49) at said fourth seat (Fig. 2, 15, 16).

Response to Arguments

Applicant's arguments have been fully considered but are moot in view of the new grounds of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835